Title: Enclosure A: [Statement of Interest Due Upon the Foreign Debt of the United States], [1 September 1790]
From: Nourse, Joseph,Stretch, Joseph
To: 


[New York, September 1, 1790]






Dollars Cts.
Dollars Cts.

Arrearages of Interest to 31st: December 1791. on the French Loans



Livres



1791
January
1st:
Seven
Years Interest on the
6,000,000.
at
5 ⅌ Cent:
is
388.888.90.



“
September
3rd:
Eight
 do.
ditto
18,000.000.

  do
“
1,333.333.28.



“
November
5th:
Six
 do
ditto
10.000.000.

4 ⅌ Cent:
“
444 444.  



Arrearages on the Spanish Loan of



174,011 Dollars to 21st: March 1782 at
5 ⅌ Cent
“
5 093.27.  



1791:
March
21st:
Nine Years Interest on ditto
  “
“
  78.305.98.



Arrearages of Interest to 31st: December 1791 inclusive

2 250.065.43.



Parts of Principal on the French Loans



Livres

Livres





1787
September
3d:
First payment due on the Loan of
18,000,000.  
is
1,500,000.
=
277.777.77.




November

ditto
10,000.000.  

1,000.000.

185.185.19.



1788.
September
3d:
& Novem: 5th: Second payment on sd Loans as ⅌ do.
462.962.96.



1789.
September
3d:
& Novem: 5th Third    do. do.
462.962.96.



1790.
September
3d.
& Novem: 5th Fourth   do. do.
462 962.96.



1791.
September
3d
& Novem: 5th Fifth    do. do.
462 962.96.




Principal of the Spanish Loan
 174 011.  



Parts of Principal


2 488.825.80.


Total

Dollars  
4  738.891:23



Treasury Department   Register’s Office 1st: September 1790.
Jos: Nourse Register.
Register’s Office 11th September 1790.   Extract from the Records of this Office for the Register
Jos: Stretch

